DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 7-9, 11, 14, 17, and 25, in the reply filed on March 9, 2022, is acknowledged.  Claims 27, 30-34, 37, 39, and 41 are hereby withdrawn as non-elected.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 11, 14, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,612,113 issued to Irwin, Sr.
Irwin discloses a carpet comprising pile yarn tufted into a primary backing, a secondary backing bonded thereto, and a liquid impervious thermoplastic film bonded to the backside
of the secondary backing or bonded between the tufted primary backing and the secondary
backing (abstract). The film is bonded to either the primary or secondary backing by a hot melt thermoplastic adhesive or other non-aqueous adhesive (abstract).  The tufted primary backing is coated with the hot melt adhesive (i.e., the hot melt acts as precoat to secure tufts to the primary backing), which may also serve to bond the film to said primary backing (abstract and col. 2, lines 9-19). The film may comprise polyethylene, polypropylene, polyurethane, polyester, polyvinylchloride, or combinations thereof (col. 2, lines 46-50).  Said film has a thickness of 1-5 mils (0.001 – 0.005 inch) (col. 2, lines 53-56). The hot melt adhesive may be polyethylene, ethylene vinyl acetate (EVA) copolymer, polyamide, polyester, or polypropylene (col. 3, lines 8-11).
In one embodiment, the thermoplastic film is laminated to the primary backing via the hot melt adhesive, which acts as a precoat agent for the tufted primary backing (i.e., encapsulating the tuft backstitches) as well as the adhesive for lamination of the thermoplastic film (col. 3, lines 21-24 and 63-65).  A secondary backing may be applied over the film via another layer of hot melt adhesive (col. 3, lines 65-67) to provide a carpet composition comprising, in order, a tufted primary backing, a first hot melt adhesive layer, a liquid impervious (i.e., fluid barrier) film, a second hot melt adhesive layer, and a secondary backing.
Thus, the Irwin reference anticipates applicant’s claims 1-3, 7, 8, 11, 14, and 25. 
Claims 1-4, 7, 8, 11, 14, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0147786 issued to Clark et al.
Clark discloses a carpet comprising a pile yarns tufted into a primary backing, an adhesive layer, and an impermeable hydrophobic barrier bonded to the primary backing via said adhesive layer (sections [0015]-[0019]).  Suitable adhesives may be hot melt adhesives and include EVA, polyester, and polyolefins (sections [0023] and [0025]).  The barrier is applied to either the rear of the primary backing or the rear of the secondary backing to provide a fluid barrier to liquid spills (section [0024]).  In a preferred embodiment, the barrier to bonded to the rear of the primary backing via a first adhesive layer that acts as a precoat (i.e., encapsulating the tuft backstitches to secure said backstitches to the primary backing) and then a secondary backing is adhered to the rear of the barrier via another adhesive layer (sections [0024], [0025], and [0028]).  The barrier may comprise a film of polyethylene, polypropylene, polyester, polyurethane, polyvinyl chloride, or combinations thereof (section [0026]).  The barrier may be an unsupported film  or may be a composite structure formed of a film and woven or nonwoven fibers (section [0026]).  The film may have a thickness of 1-5 mils (section [0026]).  
Therefore, the Clark reference anticipates applicant’s claims 1-4, 7, 8, 11, 14, and 25.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,612,113 issued to Irwin, Sr.
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2005/0147786 issued to Clark et al.
	Although Irwin and Clark do not explicitly teach the limitation of tuft bind strength, it is reasonable to presume that said limitation is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., tufted primary backing, hot melt adhesive layer, laminated barrier film, hot melt adhesive, and secondary backing) and in the similar production steps (i.e., securing the backstitches of a tufted primary backing with a hot melt adhesive, laminating a film thereto, and applying a secondary backing to the rear of said film via a second hot melt adhesive layer) used to produce the carpet.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed tuft bind strength would obviously have been provided by the processes disclosed by Irwin and Clark.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, claim 17 is rejected as being anticipated by or obvious over the cited prior art.  


Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,612,113 issued to Irwin, Sr. in view of US 2004/0146689 issued to Martz and US 2005/0147786 issued to Clark et al.
Irwin fails to teach the presence of a resilient (i.e., a reinforcing) material inserted between the adhesive layer and the laminated film.  However, such reinforced laminated barrier films are known in the carpet art.  For example, Martz discloses a carpet comprising a primary backing 14, 28 tufted with yarns 12, 26, a composite barrier layer 20, 36, and a secondary backing 22, 38 (abstract and Figures 1 and 2).  In the one embodiment, the barrier layer 20 comprises an adhesive layer 16 and a breathable membrane 18 impervious to the flow of liquid (section [0011] and Figure 1).  In an alternate embodiment, the barrier layer 36 comprises an adhesive layer 30, a scrim 32, and a breathable membrane 34 (section [0013] and Figure 2).  The scrim provides added dimensional stability (section [0014]).  
Additionally, Clark discloses a carpet comprising a pile yarns tufted into a primary backing, an adhesive layer, and an impermeable hydrophobic barrier bonded to the primary backing via said adhesive layer (sections [0015]-[0019]).  Suitable adhesives may be hot melt adhesives and include EVA, polyester, and polyolefins (sections [0023] and [0025]).  The barrier is applied to either the rear of the primary backing or the rear of the secondary backing to provide a fluid barrier to liquid spills (section [0024]).  In a preferred embodiment, the barrier to bonded to the rear of the primary backing and then a secondary backing is adhered to the rear of the barrier via another adhesive layer (sections [0024] and [0028]).  The barrier may comprise a film of polyethylene, polypropylene, polyester, polyurethane, polyvinyl chloride, or combinations thereof (section [0026]).  The barrier may be an unsupported film  or may be a composite structure formed of a film and woven or nonwoven fibers (section [0026]).  The film may have a thickness of 1-5 mils (section [0026]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reinforcing scrim or fiber layer (i.e., resilient material) in between the adhesive and the laminated barrier film of the Irwin carpet, as is taught by Martz and Clark.  Such a modification would have yielded predictable results to the skilled artisan (i.e., enhanced dimensional stability of the carpet).  Therefore, claim 4 is rejected as being obvious over the cited prior art.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,612,113 issued to Irwin, Sr. in view of US 3,887,738 issued to Taft et al. and US 2018/0002863 issued to Reutelingsperger.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0147786 issued to Clark et al. in view of US 3,887,738 issued to Taft et al. and US 2018/0002863 issued to Reutelingsperger.
Irwin and Clark fail to explicitly teach a suitable amount of hot melt adhesive for the carpets.  As such, one can assume said amount is not critical to the inventions and one must look to the prior art for guidance in determining a suitable amount. For example, Taft discloses hot melt adhesive compositions for tufted carpet backings comprising a copolymer of ethylene and vinyl acetate (EVA) (abstract, col. 1, lines 12-48, and col. 2, lines 9-12). The hot melt adhesive composition may be applied to tufted carpets in an amount of about 6-40 ounces per square yard (col. 7, lines 15-19).  Additionally, Reutelingsperger discloses a tufted carpet having polyester hot melt adhesive layer in an amount of about 300 grams per square meter (i.e., about 8.85 ounces per square yard).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the hot melt adhesive of both Irwin and Clark in an amount of about 6-40 ounces per square yard, such as about 8.85 ounces per square yard, as taught by Taft and Reutelingsperger.  Such a modification would have yielded predictable results to the skilled artisan (i.e., provide sufficient tuft lock and sufficient bonding of tufted primary backing to laminated film).  Therefore, claim 9 is rejected as being obvious over the cited prior art.  


Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 20, 2022